DETAILED ACTION
This office action is in response to the amendment filed on 01/15/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites “conducting, by a third to” it is not clear what the applicant meant by conducting by a third, a third resistor/diode/transistor. 
Claims 21 is also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welty et al. US 5198957.
	Regarding Claim 1, Welty teaches (Figures 2-3)  a power circuit (Fig. 2), comprising: a first transistor (50), having a first current terminal, a second current terminal, and a first control terminal; a second transistor (52), having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the second current terminal (between 50-52); a third transistor (74), having a fifth current terminal, a sixth current terminal, and a third control terminal, the 
Examiners Note: the words “couple” or “connect” can mean direct or indirect connection.
	Regarding Claims 2 , Welty teaches (Figures 2-3) wherein the current limiting circuit (62-68) includes a resistor (62 or 66), and a diode (64 or 68) coupled in series with the resistor between sixth current terminal (at 74) and the fourth control terminal (at 84). (For Example: Col. 4-5)
	Regarding Claims 3, Becker teaches (Figures 1-2) wherein the resistor (62 or 66) has a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the sixth current terminal (at 74); and wherein the diode has an anode and a cathode, the anode connected to the  second resistor terminal, and cathode connected to the fourth control terminal (at 84). (For Example: Col. 4-5)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welty et al. US 5198957in view of Creech US 20170025844.
	Regarding Claims 4, 10 and 18, Welty teaches (Figures 2-3) a power circuit.
	Welty does not teach wherein the third transistor is a p- channel transistor, the fifth current terminal is a source, the sixth current terminal is a drain, and  the third control terminal is a gate, the power circuit further comprising: a second resistor connected between the first control terminal and the gate; and a switch, having a current path coupled between the gate and a reference voltage terminal.
	Creech teaches (Figures 12 and 17(using embodiment of Figure 17)) wherein the third transistor is a p- channel transistor (1121), the fifth current terminal is a source, the sixth current terminal is a drain, and  the third control terminal is a gate, the power circuit further (at fig. 12) comprising: a second resistor (114) connected between the first control terminal and the gate; and a switch (1122), having a current path coupled between the gate and a reference voltage terminal (at 1120 or gnd). (For Example: par. 139-144)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welty to include wherein the third transistor is a p- channel transistor, the fifth current terminal is a source, the sixth current terminal is a drain, and  the third control terminal is a gate, the power circuit further comprising: a second resistor connected between the first control terminal and the gate; and a switch, having a current path coupled between the gate and a reference voltage terminal, as taught by Creech, to reduce power consumption. 
	Regarding Claims 5 and 11, Welty teaches (Figures 2-3) a power circuit.

	Creech teaches (Figures 12 and 17) a circuit (at 1740) configured produce a pulse to instruct the switch (1121) to couple the reference voltage terminal (at 1120) to the gate (of 1121). (For Example: par. 139-144)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welty to include a circuit configured produce a pulse to instruct the switch to couple the reference voltage terminal to the gate, as taught by Creech, to reduce power consumption. 
	Regarding Claims 6 and 13, Welty teaches (Figures 2-3) wherein the drain (at 74) is a first drain, the source is a first source (at 74), and the gate is a first gate (at 74), wherein the fourth transistor (84) is an n-channel transistor, the eighth current terminal is a second source, the seventh current terminal is a second drain, the fourth control terminal is a second gate, the power circuit (at Fig. 2) further comprising: a third resistor (88) connected between  the second source and the second gate; and Appl. No.: 16/157,293Page 3 of 12Amendment - 111 TI-79145a second diode (86), having an anode and a cathode, the anode coupled to the second source and the cathode  coupled to the second gate. (For Example: Col. 4-5)
	Regarding Claims 7, 9, and 14, Becker teaches (Figures 1-2), wherein the first transistor (50) is an n-channel transistor,  the first current terminal is a third source, the second current terminal is a third drain, and the first control terminal is a third gate; and wherein the second transistor (52) is an n-channel transistor,  the fourth current terminal is a fourth source, the third current terminal is a fourth drain, and the second control terminal is a fourth gate. (For Example: Col. 4-5)
	Regarding Claims 8 and 12, Welty teaches (Figures 2-3) wherein the resistor is a first resistor (62 or 66), the fourth transistor (84) is an n-channel transistor, the eighth current terminal is a source, the seventh current terminal is a drain, the fourth control terminal is a gate, the power circuit (at Fig. 2) further comprising: a second resistor (88) connected between  the source and the gate; and Appl. No.: 16/157,293Page 3 of 12Amendment - 111 TI-79145a second diode (86), having an anode and a cathode, the anode coupled to the source and the cathode  coupled to the gate. (For Example: Col. 4-5)
	Regarding Claims 9 and 14, Becker teaches (Figures 1-2), wherein the first transistor (50) is an n-channel transistor,  the first current terminal is a first source, the second current terminal is a first drain, and the first control terminal is a first gate; and wherein the second transistor (52) is an n-channel transistor,  the fourth current terminal is a third source, the third current terminal is a third  drain, and the second control terminal is a third gate. (For Example: Col. 4-5)

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welty et al. US 5198957 in view of Becker et al. US 6529355.
	Regarding Claim 15, Welty teaches (Figures 2-3) a circuit (Fig. 2) comprising: an input (at 14); an output (at 22); and a power circuit (44), comprising: a first transistor (50), having a first current terminal, a second current terminal, and a first control terminal, the first current terminal coupled to the input;  a second transistor (52), having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the second current terminal (between 50-52), and the fourth current terminal coupled to the output (at 56); a third transistor (74),  having a fifth 
	Welty does not teach A universal serial bus (USB) circuit.
	Becker teaches (Figures 1-3) A universal serial bus (USB) circuit (Fig. 3). (For Example: Col. Col. 5 lines 45-67, Col. 6 and Col. 8)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welty to include a universal serial bus (USB) circuit, as taught by Becker, to provide protection to USB circuitry.
	Regarding Claim 16, Welty teaches (Figures 2-3) wherein the current limiting circuit (62-68) includes a resistor (62 or 66), and a diode (64 or 68) coupled in series with the resistor between sixth current terminal (at 74) and the fourth control terminal (at 84). (For Example: Col. 4-5)
	Regarding Claim 17, Welty teaches (Figures 2-3) wherein the resistor (62 or 66) has a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the sixth current terminal (at 74); and wherein the diode has an anode and a cathode, the anode connected to the  second resistor terminal, and cathode connected to the fourth control terminal (at 84). (For Example: Col. 4-5)
Regarding Claim 19, Welty teaches (Figures 2-3) wherein the first transistor (52) is an n-channel transistor,  the first current terminal is a third source, the second current terminal is a third drain, and the first control terminal is a third gate; and wherein the second transistor (52) is an n-channel transistor,  the fourth current terminal is a fourth source, the third current terminal is a fourth drain, and the second control terminal is a fourth gate. (For Example: Col. 4-5)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welty et al. US 5198957in view of Becker et al. US 6529355 and further in view of Creech US 20170025844.
Regarding Claims 18, Welty teaches (Figures 2-3) a power circuit.
	Welty does not teach wherein the third transistor is a p- channel transistor, the fifth current terminal is a source, the sixth current terminal is a drain, and  the third control terminal is a gate, the power circuit further comprising: a second resistor connected between the first control terminal and the gate; and a switch, having a current path coupled between the gate and a reference voltage terminal.
	Creech teaches (Figures 12 and 17) wherein the third transistor (1121) is a p-channel transistor, including a source connected to the first control node (at 113), a drain connected to the second node (at the drain of 1121), and a gate terminal connected to a third control node (at 1114 and 1122), the power circuit further comprising: a second resistor (1114) connected between the first control node and the third control node; and a switch (1122), including a current path coupled between the third control node and a reference node (at 1120 or gnd). (For Example: par. 139-144)
. 

Allowable Subject Matter
Claims 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 20; prior art of record fails to disclose either by itself or in combination:  “…conducting a first current from a gate of a first transistor through a first resistor in response to detection of a short circuit condition at an output; conducting, by a second transistor in response to a voltage across the first resistor; while the second transistor is conducting, conducting a second current from the gate through the second transistor, through a  second resistor, and through a third resistor; conducting, by a third to off cause a fourth transistor not to conduct and disconnecting the output [[node]] from the first transistor, in response to a voltage across the third resistor.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838